POWELL, J.
The plaintiff in error, Ira Condy Owrey, alias Floyd Walters, hereinafter called defendant, was convicted in the district court of Muskogee county on an indictment of forgery, second degree, and sentenced to serve five years in the penitentiary.
The case was tried on May 17, 1948, judgment and sentence ’ entered on June 3, 1948, and the appeal was *418perfected to this court on November 29, 1948. The case was set for oral argument on March 22, 1950. No brief has been filed and no appearance for oral argument made.
When an appeal is made to this court, and no brief in support of the petition in error is submitted, and no appearance for oral argument made, this court will examine the record for jurisdictional errors, and will read the evidence to determine if it sufficiently supports the judgment, and, if no fundamental error is apparent, the case will be affirmed. See Whitlow v. State, 85 Okla. Cr. 2, 184 P. 2d 253.
We have examined the record and find that it properly charges the offense of forgery second degree, and have read the evidence and instructions of the court.
We conclude that the evidence sustains the verdict and the judgment. No judicial error is apparent.
The case is therefore affirmed.
JONES, P. J., and BRETT, J., concur.